United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3152
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                  Curtis J. Baldwin, also known as Curtis Baldwin

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 23, 2021
                             Filed: December 27, 2021
                                   [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Curtis Baldwin appeals the sentence the district court1 imposed after he pleaded
guilty to child pornography charges under a plea agreement containing an appeal

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
waiver. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the reasonableness of Baldwin’s
sentence. Upon careful review, we conclude that the appeal waiver is valid,
enforceable, and applicable to the issue raised in this appeal. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of review); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss this appeal based on the appeal waiver,
and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-